Citation Nr: 0836937	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to chemical agents, including 
Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active naval service from January 1967 to 
January 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously remanded by the Board for, among 
other things, the purpose of affording the veteran a VA 
examination to determine whether it is at least as likely as 
not that the veteran currently has a skin disorder that is 
etiologically related to his military service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issue on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2007).  

In pertinent part, the remand order requested that the 
veteran "be scheduled for a VA examination to determine the 
etiology of his skin disorder. . .The examiner is to indicate 
the diagnosis and state whether it is at least as likely as 
not that such disorder was caused by disease or injury 
incurred in service, to specifically include any chemical 
agent to which the veteran was exposed in service."  
(Emphasis added.)  On remand, the AMC used the Board's exact 
language when it requested the ordered examination.  

The veteran was afforded the requested examination in August 
2007.  The examiner described the veteran's complaints as 
regards a rash on the body that he averred had been 
persistent since 1967, which he treated with topical 
hydrocortisone as needed.  The examiner found generalized 
erythematous papules on the torso/groin and extremities, 
which he described in some detail.  He noted that no skin 
biopsy had been performed in the past, and that no scraping 
was performed in conjunction with this examination.  The 
examiner's diagnosis was dermatitis not otherwise specified 
(NOS), and guttate hypomelanosis.  No opinion was provided as 
to etiology.  

Since, by not providing the requested nexus opinion, the 
August 2007 examination did not comply with the Board's 
remand order, the AMC requested an addendum.  The addendum, 
authored by an examiner other than the August 2007 examiner, 
was provided in May 2008.  The brief addendum simply stated 
that, after review of the veteran's file, including the 
earlier examination report, as well as medical literature 
relating to dermatologic conditions specific to exposure to 
Agent Orange, it was impossible to state that the veteran's 
dermatitis, as described by the August 2007 examiner, is 
related to the veteran's claimed exposure to Agent Orange 
without resorting to mere speculation.  

That response, however, did not completely answer the Board's 
question, which was "whether it is at least as likely as not 
that such disorder was caused by disease or injury incurred 
in service, to specifically include any chemical agent to 
which the veteran was exposed in service."  At a February 
2005 hearing before the undersigned Veterans Law Judge, the 
veteran testified that he was exposed to other chemical 
agents early in his naval career when he was assigned to 
duties involving the use of paints and solvents.  Since the 
veteran has averred exposure to these chemical agents, in 
addition to Agent Orange, the Board must remand for another 
examination in order to obtain the complete medical opinion 
originally requested.      


Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should contact the veteran and 
request that he provide a description of 
the specific chemical agents, including 
paints and solvents, he claims to have 
been exposed to while in service, and the 
approximate dates of the claimed 
exposure.  

2.  After the above-requested development 
is accomplished, refer the veteran's file 
to a dermatologist for an opinion as to 
the etiology of any current skin 
disorder.  A medical opinion should be 
provided as to whether any current skin 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to military 
service, including exposure to chemical 
agents identified by the veteran, 
including but not limited to herbicide 
agents (Agent Orange) used in Vietnam.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




